Exhibit 10.1

SETTLEMENT AGREEMENT PURSUANT TO ARTICLE 7:900 OF THE DUTCH CIVIL CODE

THE UNDERSIGNED:

 

1. The private company with limited liability ECHELON B.V. with its registered
office in Amersfoort, hereinafter referred to as “the employer”, duly
represented by Oliver R. Stanfield;

and

 

2. FRITS H. BRUGGINK, residing in Switzerland, hereinafter referred to as “the
employee”;

WHEREAS:

 

a. the employee was born on 18 April 1955 and is therefore currently 54 years of
age;

 

b. the employee has been employed by the employer since 1 April 1996 and most
recently held the position of Senior Vice President and General Manager, Service
Provider Group;

 

c. the most recently earned gross monthly salary of the employee was EUR
27,083.33 inclusive 8% holiday allowance and as of November 15, 2009, his
accrued and unused vacation days are acknowledged to be 44 days;

 

d. the parties have consulted one another of their own accord and have mutually
agreed to amicably terminate the employee’s employment with the employer, and
the employee has been given ample opportunity to seek legal assistance regarding
the termination, and has considered the relevant contents and implications of
the settlement agreement.



--------------------------------------------------------------------------------

DECLARE THAT THEY HAVE AGREED ON THE FOLLOWING:

 

1. The employment contract between the employer and the employee will end by
mutual consent on 31 May 2010. The employee declares that he unequivocally
agrees to this and is aware of the implications of the termination.

 

2. The employer will grant compensation in the amount of EUR 430,000.- gross to
the employee. The compensation is intended to supplement any benefits under
social security legislation or a lower salary earned elsewhere and/or loss of
pension. The payment of the compensation will be paid in a lump sum check or
direct deposit on the termination date.

 

3. The employee will continue to work until the termination date of the
employment contract as follows:

 

  a. From the date of signing this agreement until the new Senior VP NES Sales
is introduced, the employee will continue to work in his current capacity.

 

  b. Upon introduction to the Senior VP NES Sales and until January 15, 2010 the
employee will do what can reasonably be expected of him to transfer his business
knowledge regarding NES strategy and position, product knowledge and
relationships to the appointed Senior Vice President NES Sales and execute these
tasks under the direction of the Senior Vice President NES.

 

  c. From 15 January 2010 until 15 March 2010, the employee will be available
for business development tasks defined as presenting at shows and conferences,
performing in interviews, presenting to existing and potential relations, as
directed to by the CEO of Echelon or the Senior VP NES Sales.

 

  d. From 15 March 2010 until 31 May 2010, the employee can only be called to
tasks as defined under c) and any day (whether a full or a partial day) on which
employee is called to such a task shall be considered a day that employee has
worked and will not be considered a vacation day.

 

  e.

The parties intend that during period d employee will use all of his accrued
vacation days (including those that are accrued as of the date of this agreement
and those that are earned prior to the termination date). Employee does not
intend to take any vacation between 15 November 2009 and 15 March 2010. If he
desires to take vacation during this period he will obtain prior approval



--------------------------------------------------------------------------------

 

from the CEO or Sr. VP NES Sales. If such approval is given then employee agrees
he will work a commensurate day(s) during period from 15 March through 31 May
2010.

 

  f. Until 31 May 2010, the employee will receive his salary including
emoluments. All stock and option programs will continue to vest in accordance
with existing programs until termination date.

 

4. After the termination date of the employment contract, the employee will
receive the usual final settlement (e.g., any remaining accrued and unused
vacation, in addition to the compensation grant described in paragraph 2 above)
within one month of the end of the employment contract.

 

5. The employee acknowledges that the confidentiality clause as included in the
employment contract and the Employee Confidential Information and Invention
Agreement remain in full force and effect.

 

6. The employee agrees that the employee shall not for a period of six months
after the termination date (31 May, 2009), without prior consent of the
employer, either directly or indirectly, perform any Business Development
Activities (as hereafter defined) for any person or enterprise anywhere in the
world involved in providing residential smart metering solutions (each, a
“Competitor”). Business Development Activities means (i) participating in sales
calls on behalf of a Competitor at utilities or third parties that could be
involved in providing residential smart metering solutions to utilities;
(ii) making presentations regarding residential smart metering solutions at
shows, conferences or similar public venues on behalf of a Competitor;
(iii) advising a Competitor about utility tenders, plans or requirements with
respect to existing or future deployments or product specifications, if the
employee became aware of such tenders, plans, requirements, deployments or
product specifications while employed by the employer, or (iv) otherwise
promoting a Competitor’s residential smart metering solutions.



--------------------------------------------------------------------------------

7. The Parties have in mutual consultation prepared internal and external
communications concerning the employee’s departure, which communications are
attached as Annex A.

 

8. Neither party will make negative comments about the other party.

 

9. At the employee’s request, the employer will provide him with a positive
testimonial. If necessary, the employer will also provide positive references.

 

10. Not later than 30 May 2010, the employee shall return all property belonging
to the employer in good condition.

 

11. Parties undertake to observe strict confidentiality with regard to the
employment contract and the termination thereof, except where required by U.S.
or other applicable law and except that the employer may have to comply with a
statutory obligation to provide information to the Dutch Social Security
Institution (UWV). Without limiting the foregoing, Employee acknowledges that
U.S. law requires that this agreement, as well as the employment agreement, must
be filed with the U.S. Securities Exchange Commission.

 

12. This amicable settlement was concluded subject to the condition that, as of
the date of signing the settlement, the employee does not yet have another job
and/or any proposal therefor.

 

13. With due observance of the above, the parties grant each other full and
final discharge with regard to the employment contract and/or its termination
and anything directly or indirectly arising there from. This agreement replaces
the Settlement Agreement signed by Echelon B.V on 10 November 2009 and by Frits
H. Bruggink on 11 November 2009.

Thus agreed and signed:

 

On:               On:                             Oliver R. Stanfield        
Frits H. Bruggink



--------------------------------------------------------------------------------

Annex A

It is with mixed emotions I inform you that after 15 years with Echelon Frits
Bruggink is leaving to investigate pursuing a lifelong dream of running his own
show. I am sorry to see him go but happy that he can follow his dream. He is not
certain what exactly that will be, but he will be working on that over the next
months, following a transition period of helping our new Sr. Vice President of
NES Sales come up to speed. Frits has been an extraordinary contributor to
Echelon’s successes, first in developing the LonWorks networks business in EMEA,
then in initiating and bringing home our contract with ENEL and in providing the
leadership and vision to develop the market for our NES product line around the
globe. We all adore Frits and will miss working with him, but I know that you
join me in wishing him every success and hoping that we can stay in close
contact.

Ken